Citation Nr: 0612123	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a digestive 
disorder claimed as due to an undiagnosed illness.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left ankle disability, has 
been received.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1994.  He served in Southwest Asia from December 
1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the RO in Wichita, 
Kansas.

The RO previously denied service connection for a left ankle 
disability by April 1996 rating decision which became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Since then, the 
veteran has submitted additional evidence pertaining to the 
claim.  In its present adjudication, the RO determined that 
new and material evidence had been received and reopened the 
claim.  Indeed, a previously decided claim may only be 
reopened via the submission of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  It will do so below.

In January 2006, the veteran testified at a hearing before 
the undersigned, which took place at the RO.  The veteran 
waived his right to initial RO consideration of the new 
evidence submitted at his travel board hearing.  38 C.F.R. 
§ 20.1304 (c) (2005).  

The issue of entitlement to service connection for a left 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran suffers from irritable bowel syndrome (IBS), 
which is not shown to be related to his active duty service.

2.  By April 1996 rating decision, the RO denied the 
veteran's claim of service connection for a left ankle 
disability.  The veteran was provided notice of the decision 
that month; he did not initiate an appeal, timely or 
otherwise.

3.  Evidence added to the record since the RO's April 1996 
rating decision consists of private medical records not of 
record when the RO issued its April 1996 rating decision.  

4.  The evidence received since the April 1996 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for a 
digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2005).

2.  The April 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

3.  The evidence received since the April 1996 rating 
decision is new and material, and the claim of service 
connection for a left ankle disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that under the Veterans Claims 
Assistance Act of 2000 (VCAA) VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in December 2002 and in September 2003 (and prior 
to the initial adjudications of the claims) the RO sent the 
veteran letters that informed him of the evidence necessary 
to establish service connection for the disabilities on 
appeal.  These letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to the claims.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
See also .  In this regard, the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a digestive disorder, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
herein is reopening and remanding the issue of service 
connection for a left ankle disability.  The Board will 
instruct the RO to send the veteran notice containing 
information as to disability ratings and effective dates with 
respect to that issue.  The Board notes that the veteran was 
not apprised with particularity of what would constitute 
material evidence.  However, the Board finds no prejudice, as 
the claim of service connection for a left ankle disability 
is reopened herein.  Id.; see also Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

The Board also concludes VA's duty to assist has been 
satisfied to the extent necessary.  The Board will outline 
below why a VA examination for the claim of service 
connection for a digestive disorder is not warranted.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Digestive Disorder

The service medical records make no reference to a digestive 
disorder.  The record contains no mention of complaints or 
findings relevant to the digestive system until November 2005 
when IBS was diagnosed by a private physician.  Medication to 
ease IBS symptoms was prescribed.  The record contains no 
information regarding the etiology of the veteran's IBS.

At his January 2006 hearing, the veteran indicated that he 
first experienced uncomfortable digestive symptoms in 1997.  
He stated, however, that he did not seek treatment until 2005 
when IBS was diagnosed.  Via his testimony, he asserted that 
his IBS was due to exposure to chemicals while serving in the 
Persian Gulf.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran suffers from IBS, this is a diagnosed disease 
entity, not to an undiagnosed illness.  In other words, the 
veteran's claimed symptoms of a digestive disorder may not be 
characterized as being the result of an undiagnosed illness 
because there is in fact a diagnosis for the veteran's 
digestive symptoms, namely IBS.  Service connection based on 
Gulf War service is, therefore, not warranted.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  The Board has therefore given thought to whether 
service connection may be granted for the veteran's diagnosed 
IBS regardless of the inapplicability of the Persian Gulf 
regulations.

There is no competent medical evidence of IBS at any time 
during service.  The condition was not diagnosed until years 
after separation from service.  There is absolutely no 
competent medical opinion of a nexus between the veteran's 
IBS and service.  Absent such a nexus, service connection 
cannot be granted.  38 C.F.R. § 3.303.  Thus, service 
connection on a direct basis for IBS is denied.

The Board recognizes the veteran's assertions regarding a 
link between chemical exposure in Southwest Asia and his 
current condition.  However, the veteran is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot take the veteran's 
allegations into account in making its determination herein.

Normally, VA would be required to seek a medical opinion to 
assist the veteran in establishing his claim.  38 U.S.C.A. 
§ 5103A(d).  A medical opinion, however, need only be 
obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's IBS to service, a medical opinion regarding whether 
the veteran's IBS is directly related to service would be of 
no value in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left Ankle Disability

The law and regulations pertinent to service connection are 
detailed above.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In an April 1996 rating decision, the RO denied the veteran's 
claim of service connection for a left ankle disability.  The 
veteran was provided notice of the decision that month.  He 
did not initiate an appeal, timely or otherwise, and the 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the April 1996 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
veteran's claim of service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the April 
1996 rating decision consisted of the active duty service 
medical records reflecting that the veteran suffered a left 
ankle sprain in February 1990.  

Evidence received subsequent to the April 1996 rating 
decision consists of an August 1996 VA medical examination 
report indicating a history of a left ankle injury that was 
asymptomatic; a February 1998 National Guard record showing 
complaints of left ankle clicking and a notation suggesting 
that such was not disabling; an August 2003 private medical 
coding sheet indicating a left ankle sprain; an August 2003 
private medical examination report showing left ankle 
symptoms to include swelling, clicking, and popping since an 
in-service injury and a diagnosis of left ankle synovitis; a 
December 2004 private medical report suggesting left ankle 
synovitis, recurrent sprains, and a recommendation for a left 
ankle magnetic resonance imaging (MRI); a January 2005 MRI 
report demonstrating a lateral taler bone contusion; a 
February 2005 private medical notation reflecting continued 
left ankle pain and a recommendation for a left ankle 
arthroscopy and debridement; and the veteran's December 2005 
hearing testimony.  

The Board has reviewed the evidence since the April 1996 
rating decision and has determined that the private medical 
statements dated from August 2003 to February 2005 are "new 
and material."  These records are "new" in that they were not 
of record at the time of the April 1996 rating decision.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
veteran has a current diagnosis of a left ankle disability 
and, if so, whether the veteran's current left ankle 
disability is related to his period of active duty service.   
In this regard, the Board notes that these medical records 
do, at a minimum, indicate that the physician has found the 
in-service sprain to have possibly contributed to the current 
state of the veteran's left ankle.  Such a nexus opinion, 
however tenuous, was not previously of record.  Thus, the 
Board finds that the aforementioned private medical 
statements, which include evidence showing that the veteran 
currently has a left ankle disability and include a nexus 
opinion not previously of record, relate to unestablished 
facts necessary to substantiate the veteran's claim of 
service connection for a left ankle disability, and present a 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
service connection for a left ankle disability is reopened.




ORDER

Service connection for a digestive disorder claimed as due to 
an undiagnosed illness as well as for IBS is denied.

New and material evidence having been received, the claim of 
service connection for a left ankle disability is reopened.  
To that extent only, the claim is granted.


REMAND

In view of the Board's decision above, the veteran's claim of 
service connection for a left ankle disability must be 
adjudicated on a de novo basis without regard to the finality 
of the April 1996 rating decision.

The AMC must schedule a VA orthopedic examination for a 
diagnosis of all left ankle disabilities, if any, and for an 
opinion regarding the etiology of each such disability 
diagnosed.

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman, supra, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
of service connection for a left ankle disability, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for a left ankle disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  The AMC should have the veteran 
scheduled for a VA orthopedic 
examination.  The examiner is asked to 
diagnose all left ankle disabilities, 
and for any such disability diagnosed, 
provide an opinion regarding the 
etiology thereof, including whether it 
is as least as likely as not that any 
current left ankle disability had its 
onset in service.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination 
report should indicate whether the 
claims file was reviewed.

3.  Then, after undertaking any other 
indicated development, the AMC should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


